478 S.E.2d 145 (1996)
223 Ga. App. 490
STERLING
v.
The STATE.
No. A96A2536.
Court of Appeals of Georgia.
November 6, 1996.
Rees R. Smith, Atlanta, for appellant.
J. Tom Morgan, District Attorney, Robert M. Coker, Elisabeth G. Macnamara, Assistant District Attorneys, for appellee.
McMURRAY, Presiding Judge.
Defendant Sterling appeals his conviction of two counts of aggravated assault. The sole enumeration of error maintains that defendant was denied effective assistance of counsel. Held:
However, defendant's trial counsel was not heard on this issue at the motion for new trial hearing, and for this reason, there is nothing for us to address on appeal. Williams v. State, 251 Ga. 749, 809(20), 312 S.E.2d 40; Brown v. State, 251 Ga. 598, 600(3), 601, 308 S.E.2d 182; Simpson v. State, 250 Ga. 365, 367(2), 297 S.E.2d 288; Query v. State, 217 Ga.App. 61, 65(7), 456 S.E.2d 704.
Judgment affirmed.
JOHNSON and RUFFIN, JJ., concur.